EXHIBIT 10.23d
 
ASSIGNMENT OF LEASE




THIS ASSIGNMENT OF LEASE (this "Assignment") is made and entered into this 17th
day of June, 2005, by and between PATRIOT MINING COMPANY, INC., a West Virginia
corporation ("Assignor") and VINDEX ENERGY CORPORATION, a West Virginia
corporation ("Assignee").
WITNESSETH:
WHEREAS, by Coal Lease and Mining Agreement (the "Lease") effectively dated
September 21, 1995, by and between Douglas Coal Company ("Douglas") and Patriot
Mining Company, Inc., Douglas leased to Assignor all of the land, coal, surface,
and all mining and other rights in connection therewith that it then owned
situate in Election District 1, Garrett County, Maryland, together with the
right to mine, remove and sell all of said coal; and
WHEREAS, Assignor desires to assign unto Assignee all of its right to mine and
remove the coal in accordance with the terms and provisions of the Lease and
Assignee desires to accept said assignment on the terms and conditions stated
herein.
NOW, THEREFORE, for valuable consideration, the receipt of which is hereby
acknowledged by Assignor, the parties hereby agree as follows:
1.           Assignment.  Assignor does hereby assign unto Assignee all of
Assignor's right to mine and remove said coal in accordance with the terms and
provisions of the Lease.
2.           Representations and Warranties.  Assignor represents and warrants
to Assignee that:

 
 

--------------------------------------------------------------------------------

 

(a)           Assignor warrants specially its title to the leasehold estate
created by the Lease  and Assignor warrants that the leasehold estate created by
the Lease is free of encumbrances;
(b)           the Lease is valid, binding and in full force and effect;
(c)           no breach or default by or on the part of Assignor has occurred
under the Lease; and
(d)           Assignor has full power and authority to execute and deliver this
Assignment.
3.           Assumption.                      From and after the date hereof,
Assignee shall be obligated to make, and does hereby assume and agree to make,
all payments of rents and royalties when due under the Lease directly to Lessor,
and to perform and keep all promises, covenants, conditions and agreements of
the Leases and Agreement and to indemnify and hold Assignor harmless from and
against any and all covenants and conditions of the Lease from and after the
date of this Assignment; provided, however, that Assignor expressly agrees to
retain and to indemnify and hold Assignee harmless from and against any and all
obligations, responsibilities and liabilities relating in any way to the Lease
which arose or accrued prior to the date of this Assignment.
5.           Entire Agreement.  This Assignment of Leases and Agreement
represents the entire agreement between the parties with respect to the subject
matter hereof and may not be changed, altered, or amended except by writing
signed by both parties.
6.           Binding Effect.  This Assignment of Leases and Agreement shall be
binding upon and inure to the benefit of the parties hereto and their successors
and permitted assigns.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
signed hereto and their seals to be hereunto affixed by their proper officers
under the authority heretofore duly given, this the day and year first above
written.
 
PATRIOT MINING COMPANY, INC.
     
By:
 
/s/ Peter Vuljanic
Its:
 
President
     
VINDEX ENERGY CORPORATION
     
By:
 
/s/ Peter Vuljanic
Its:
 
President





STATE OF WEST VIRGINIA,
COUNTY OF MONONGALIA, TO-WIT:


To the foregoing instrument was acknowledged before me this 17th day of June,
2005, by Peter Vuljanic, the President of  Patriot Mining Company, Inc., a
corporation, on behalf of said corporation, as its duly authorized agent.


My commission expires:
 
April 19, 2005
         
/s/ William P Saltis
   
Notary Public










 
 

--------------------------------------------------------------------------------

 



STATE OF WEST VIRGINIA,
COUNTY OF MONONGALIA, TO-WIT:


To the foregoing instrument was acknowledged before me this 17th day of June,
2005, by Peter Vuljanic, the President of  Vindex Energy Corporation, a
corporation, on behalf of said corporation, as its duly authorized agent.


My commission expires:
 
April 19, 2005
         
/s/ William P Saltis
   
Notary Public











This document prepared by
Patriot Mining Company, Inc.
2708 Cranberry Square
Morgantown, WV  26508
